Action to recover for loss of commissions resulting from defendant’s permitting two policies procured by plaintiff for defendant from the Travelers Insurance Company to be canceled by the insurance carrier, as well as loss of commissions on other policies which it is alleged defendant refused to permit plaintiff to renew as it had agreed. Order denying defendant’s motion for an order directing plaintiff to serve an amended complaint on the ground that there is a defect of parties plaintiff, and for other relief, unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer within twenty days after service of order upon payment of said costs. No opinion. Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.